                           IN THE UNITED STATES DISTRICT COURT FOR THE
                                   MIDDLE DISTRICT OF TENNESSEE
                                       NASHVILLE DIVISION

    THE LOCAL SPOT, INC. d/b/a THE                  )
    LOCAL, et al.,                                  )
                                                    )
             Plaintiffs,                            )       NO. 3:20-cv-00421
                                                    )       JUDGE RICHARDSON
    v.                                              )
                                                    )
    WILLIAM B. LEE, et al.,                         )
                                                    )
             Defendants.                            )
                                                    )

                                               ORDER

            Pending before the Court is Plaintiffs’ “Motion for Temporary Restraining Order and/or a

Preliminary Injunction” (Doc. No. 139, “Motion”).1 In their memorandum of law (Doc. No. 140)

in support of the Motion, Plaintiffs reference and rely upon the allegations in the Third Amended

Complaint only (Doc. No. 128-1). (Doc. No. 140 at 2). However, Plaintiffs’ motion for leave to

file the Third Amended Complaint remains pending before Magistrate Judge Newbern (Doc. No.

128). Accordingly, as Defendants aptly point out, (Doc. No. 143 at 18), the current operative

complaint in this case is the Second Amended Complaint (Doc. No. 60).

            The Court simply cannot consider a motion that relies upon a complaint that has not yet

been made operative. Therefore, as currently framed, Plaintiffs’ Motion is premature. Thus, the

Court will hold its ruling on the Motion in abeyance until Magistrate Judge Newbern issues her

order on Plaintiffs’ motion for leave to file the Third Amended Complaint.




1
 Plaintiff previously filed the similarly titled “Motion for Temporary Restraining Order” (Doc.
No. 31), which the Court denied in an order dated July 14, 2020 (Doc. No. 59).


         Case 3:20-cv-00421 Document 148 Filed 11/13/20 Page 1 of 2 PageID #: 2363
   IT IS SO ORDERED.

                                        ____________________________________
                                        ELI RICHARDSON
                                        UNITED STATES DISTRICT JUDGE




                                    2

Case 3:20-cv-00421 Document 148 Filed 11/13/20 Page 2 of 2 PageID #: 2364
